           Case 2:12-cr-00016-WFN                       ECF No. 1030             filed 02/11/21         PageID.6057 Page 1 of 4
  2$2,     5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
               6KHHW5HYLVHGE\:$('



                                      81,7('67$7(6',675,&7&2857
                                                                                                                                   FILED IN THE
                                                                                                                               U.S. DISTRICT COURT
                                                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                                                                                                                             Feb 11, 2021
        81,7('67$7(62)$0(5,&$                                              Judgment in a Criminal Case                     SEAN F. MCAVOY, CLERK
                                                                              )RUD3HWW\2IIHQVH
                   Y
              PETER MICHAEL MAGANA                                            &DVH1R 2:12-CR-0016-WFN-4
                                                                              8601R 14098-085
                                                                                                       Jeffry K. Finer
                                                                                                      'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  ✔ THE DEFENDANTSOHDGHG ✔
  G                       G JXLOW\ G QRORFRQWHQGHUHWRFRXQW V                            1 of the Information Superseding Indictment
  G THE DEFENDANTZDVIRXQGJXLOW\RQFRXQW V
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

  Title & Section                              Nature of Offense                                          OffenseEnded                Count
21 USC §§ 841(a)(1), (b)(4)           Distribution of Marijuana                                            11/02/2011                   1s




         7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                  4      RIWKLVMXGJPHQW
  G THE DEFENDANTZDVIRXQGQRWJXLOW\RQFRXQW V
  ✔ &RXQW V 1 and 2 of underlying Indictment
  G                                                              G LV         ✔DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
                                                                              G

           ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPH
  UHVLGHQFHRUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,I
  RUGHUHGWRSD\UHVWLWXWLRQWKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLF
  FLUFXPVWDQFHV

  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R 2549                                                   02/11/2021
                                                                                                'DWHRI,PSRVLWLRQRI-XGJPHQW
  'HIHQGDQW¶V<HDURI%LUWK         1988

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                            6LJQDWXUHRI-XGJH
  Greeley, Colorado
                                                                              Hon. Wm. Fremming Nielsen          Senior Judge, U.S. District Court
                                                                                                    1DPHDQG7LWOHRI-XGJH

                                                                                                        02/11/2021
                                                                                                               'DWH
            Case 2:12-cr-00016-WFN                     ECF No. 1030               filed 02/11/21      PageID.6058 Page 2 of 4
$2,    5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
             6KHHW²,PSULVRQPHQW

                                                                                                         -XGJPHQW²3DJH       2   RI   4
 '()(1'$17 PETER MICHAEL MAGANA
 &$6(180%(5 2:12-CR-0016-WFN-4

                                                                   IMPRISONMENT

     7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUDWRWDO
 WHUPRI
       Time served.




 G    7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV




 G    7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW
      G DW                                            G     DP       G    SP      RQ                                    
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
      G EHIRUHSPRQ                                                      
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO
      G DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                           RETURN

 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




      'HIHQGDQWGHOLYHUHGRQ                                                                WR

 DW                                                         ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW




                                                                                                      81,7('67$7(60$56+$/


                                                                              %\
                                                                                                 '(387<81,7('67$7(60$56+$/
            Case 2:12-cr-00016-WFN                      ECF No. 1030                filed 02/11/21           PageID.6059 Page 3 of 4
 $2, 5HY  -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
                             6KHHW²&ULPLQDO0RQHWDU\3HQDOWLHV
                                                                                                               -XGJPHQW²3DJH       3    RI        4
'()(1'$17 PETER MICHAEL MAGANA
&$6(180%(5 2:12-CR-0016-WFN-4
                                                CRIMINAL MONETARY PENALTIES
     7KHGHIHQGDQWPXVWSD\WKHWRWDOFULPLQDOPRQHWDU\SHQDOWLHVXQGHUWKHVFKHGXOHRISD\PHQWVRQ6KHHW

                        Assessment                   JVTA Assessment*                      Fine                        Restitution
TOTALS              $        $25.00              $          $0.00                      $          $0.00            $
                                                                                                                                 $0.00


G 7KHGHWHUPLQDWLRQRIUHVWLWXWLRQLVGHIHUUHGXQWLO                        .$QAmended Judgment in a Criminal Case(AO 245C) ZLOOEHHQWHUHG
     DIWHUVXFKGHWHUPLQDWLRQ

G 7KHGHIHQGDQWPXVWPDNHUHVWLWXWLRQ LQFOXGLQJFRPPXQLW\UHVWLWXWLRQ WRWKHIROORZLQJSD\HHVLQWKHDPRXQWOLVWHGEHORZ
     ,IWKHGHIHQGDQWPDNHVDSDUWLDOSD\PHQWHDFKSD\HHVKDOOUHFHLYHDQDSSUR[LPDWHO\SURSRUWLRQHGSD\PHQWXQOHVVVSHFLILHGRWKHUZLVHLQ
     WKHSULRULW\RUGHURUSHUFHQWDJHSD\PHQWFROXPQEHORZ+RZHYHUSXUVXDQWWR86& L DOOQRQIHGHUDOYLFWLPVPXVWEHSDLG
     EHIRUHWKH8QLWHG6WDWHVLVSDLG

    Name of Payee                                                                Total Loss**             Restitution Ordered      Priority or Percentage




                                                                    0.00                                       0.00
TOTALS                                $                                            $


G     5HVWLWXWLRQDPRXQWRUGHUHGSXUVXDQWWRSOHDDJUHHPHQW

G 7KHGHIHQGDQWPXVWSD\LQWHUHVWRQUHVWLWXWLRQDQGDILQHRIPRUHWKDQXQOHVVWKHILQHRUUHVWLWXWLRQLVSDLGLQIXOOEHIRUH WKH
      ILIWHHQWKGD\DIWHUWKHGDWHRIWKHMXGJPHQWSXUVXDQWWR86& I $OORIWKHSD\PHQWRSWLRQVRQ6KHHWPD\EHVXEMHFW
      WRSHQDOWLHVIRUGHOLQTXHQF\DQGGHIDXOWSXUVXDQWWR86& J 

G     7KHFRXUWGHWHUPLQHGWKDWWKHGHIHQGDQWGRHVQRWKDYHWKHDELOLW\WRSD\LQWHUHVWDQGLWLVRUGHUHGWKDW

      G WKHLQWHUHVWUHTXLUHPHQWLVZDLYHGIRU            G ILQH G UHVWLWXWLRQ
      G WKHLQWHUHVWUHTXLUHPHQWIRUWKH             G ILQH         G      UHVWLWXWLRQLVPRGLILHGDVIROORZV

  -XVWLFHIRU9LFWLPVRI7UDIILFNLQJ$FWRI3XE/1R
   )LQGLQJVIRUWKHWRWDODPRXQWRIORVVHVDUHUHTXLUHGXQGHU&KDSWHUV$$DQG$RI7LWOHIRURIIHQVHVFRPPLWWHGRQRU
DIWHU6HSWHPEHUEXWEHIRUH$SULO
          Case 2:12-cr-00016-WFN                    ECF No. 1030                 filed 02/11/21      PageID.6060 Page 4 of 4
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 — Schedule of Payments
                                                                                                        Judgment — Page   4   of      4
DEFENDANT:   PETER MICHAEL MAGANA
CASE NUMBER:   2:12-CR-0016-WFN-4

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A     ✔ Lump sum payment of $
      G                                    25.00                   due immediately, balance due

            G    not later than                                          , or
            G    in accordance with      G     C,    G     D,     G      E, or     G F below); or

B     G     Payment to begin immediately (may be combined with                   G C,      G D, or     G F below); or

C     G     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D     G     Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     G     Payment during the term of probation will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     ✔ Special instructions regarding the payment of criminal monetary penalties:
      G

       All criminal monetary penalties are made to the following address until monetary penalties are paid in full: Clerk,
       U.S. District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureauof
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G     The defendant shall pay the cost of prosecution.

G     The defendant shall pay the following court cost(s):

G     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
